TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00663-CR
                                        NO. 03-15-00664-CR
                                        NO. 03-15-00665-CR



                                   Selestino Aguilar, Appellant

                                                   v.

                                   The State of Texas, Appellee


 FROM THE DISTRICT COURT OF MCCULLOCH COUNTY, 452ND JUDICIAL DISTRICT
   NOS. 5943, 6047 & 6048, HONORABLE ROBERT R. HOFMANN, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Selestino Aguilar seeks to appeal three judgments of conviction from

the trial court. The trial court has certified that (1) the cases are plea bargain cases and Aguilar has

no right of appeal, and (2) Aguilar waived the right of appeal in each case. The appeals are

dismissed for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                                __________________________________________

                                                David Puryear, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Jurisdiction

Filed: November 20, 2015

Do Not Publish